Citation Nr: 1637356	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  09-42 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for postoperative status fractured left femur with minimal functional loss of left hip and 1/2 inch shortening of left lower extremity.

2.  Entitlement to a rating in excess of 10 percent for right hip arthritis.

3.  Entitlement to a rating in excess of 10 percent for degenerative disc disease prior to September 8, 2011, and in excess of 20 percent thereafter.

4.  Entitlement to a rating in excess of 10 percent for bilateral foot condition prior to March 18, 2013, and in excess of 30 percent thereafter.

5.  Entitlement to a rating in excess of 10 percent for left knee arthralgia as secondary to the service-connected postoperative status fractured left femur.

6.  Entitlement to service connection for right knee condition as secondary to the service-connected fractured left femur residuals.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to February 1988.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which continued the evaluation of 20 percent for the fractured left femur residuals, continued the 10 percent evaluation for right hip arthritis, continued the 10 percent evaluation for degenerative disc disease, increased the rating for the Veteran's bilateral foot condition to 10 percent disabling, granted service connection for left knee arthralgia with an evaluation of 10 percent, and continued the denial of service connection for right knee condition as secondary to the left femur fracture.  

During the course of the appeal, in a January 2012 Decision Review Officer (DRO) Decision, the RO increased the rating for degenerative disc disease from 10 percent disabling to 20 percent disabling, effective September 8, 2011, and granted service connection for radiculopathy right lower extremity, effective September 8, 2011.  The Veteran filed a notice of disagreement with the effective dates of the increase and the grant of service connection and the RO issued a statement of the case, but the Veteran did not perfect his appeal.  However, the Veteran had already perfected his appeal as to the degenerative disc disease staged rating claim.  

In a February 2016 DRO Decision, the RO increased the rating for the Veteran's bilateral foot condition from 10 percent disabling to 30 percent disabling, effective March 18, 2013.  

The Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge in July 2016; the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2015, the Veteran underwent VA examinations to assess the current severity of his service-connected left leg, left knee, right hip/thigh, and bilateral foot disabilities.  In September 2011, the Veteran underwent VA examination to assess the current severity of his service-connected degenerative disc disease.  During the July 2016 Board hearing, the Veteran testified that his conditions have worsened since the last examination.  In light of the passage of time and the Veteran's testimony that these service-connected conditions have worsened since the last examinations, the Board finds new examinations should be conducted in relation to these disabilities.

The Veteran also seeks service connection for a right knee disability.  His primary contention is that it is secondary to his service-connected left femur fracture.  

An October 2006 VA examiner linked the Veteran's right knee disability to a post service 1992 injury and surgery, rather than consider it a consequence of the Veteran's service connected disability, and a subsequent January 2008 VA examiner, who diagnosed degenerative arthritis, likewise expressed an adverse opinion.  However, an in-service right knee complaint, and those expressed during a February 1989 VA examination (which focused more on the left leg) went unaddressed.  In light of this, an additional medical opinion on the etiology of the Veteran's right knee condition is indicated.  

Finally, the claims file contains VA treatment records up to July 2011.  Updated VA treatment records should be associated with the claims file, and an opportunity should be provided for the Veteran to identify any additional, relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from July 2011 to the present.

2.  With any necessary assistance from the Veteran, request and associate with the claims file any additional relevant private records identified by the Veteran.  

3.  After completing the above development, arrange for an appropriate VA examination to determine the current nature and etiology of the Veteran's right knee condition.  The claims file should be made available to the examiner and all necessary tests should be conducted.

(A)  After reviewing the record, noting the in-service (1987 right side decreased strength) complaint, the post service (1989) right knee complaints, as well as the 1992 injury/surgery, and examining the Veteran, the examiner should clearly identify all right knee disorders present at any time during the claim period (i.e., from June 2006 to the present), to include degenerative joint disease. 

(B)  For each such currently diagnosed disorder, the examiner is asked to opine as to whether it is at least as likely as not that the disorder (1) had its onset during the Veteran's service; (2) manifested within one year of the Veteran's discharge from service (i.e., February 1989); or (3) was caused or aggravated (worsened beyond the natural progression) by his service-connected postoperative status fractured left femur.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner should set forth the complete rationale for all opinions.  

4.  After completing the above development, arrange for an appropriate VA examination to determine the current nature and severity of the Veteran's service-connected back, left femur, left knee, and right hip/thigh disabilities.  The claims file should be made available to the examiner and all necessary tests should be conducted.

The examiner should identify all such pathology found to be present and comment on any resulting functional limitations.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss due to pain to include during flare-ups or with repetitive use, and, if feasible, these determinations should be expressed in terms of the degree of additional limitation of motion. 

The examiner should comment on the severity of the impairment of the femur, to include whether the Veteran's disability constitutes malunion with marked knee or hip disability.

5.  After completing the above development, arrange for an appropriate VA examination to determine the current nature and severity of the Veteran's service-connected bilateral foot disability.  The claims file should be made available to the examiner and all necessary tests should be conducted.  Clinical findings should be reported in detail.

6.  After the above development, and any additional development deemed appropriate is accomplished, readjudicate the claims.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given a reasonable period to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

